DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/21/2022 wherein claim 1 has been amended and claims 11, 17-20, 33, 36 and 37 have been cancelled.
Claims 1-7, 9, 10, 13, 26 and 27 are presented for examination on the merits. The following rejections are made.
It is noted that the Examiner previously indicated claim 11 to be allowable which was incorporated in to claim 1 in the response filed 4/21/2022. However, upon further search/consideration, relevant prior art was identified thereby mitigating the Examiner’s previous indication.

Response to Applicants’ Arguments
Applicants amendments filed 4/21/2022 overcome the rejection of claims 1, 3-6, 10, 13 and 26 made by the Examiner under 35 USC 102(a)(1) over Knappe et al. (US 8268296), evidenced by Hair. This rejection has been withdrawn as Knappe does not teach the polymer as being coated onto a medical device such as those recited by instant claim 1.  
Applicants amendments filed 4/21/2022 overcome the rejection of claims 1, 3-7, 10, 13, 26 and 33 made by the Examiner under 35 USC 103 over Knappe et al. (US 8268296), evidenced by Hair, in view of Destarac (US 2006/0217285) and Yunis (US 5877209). This rejection has been withdrawn.  
Allowable Subject Matter
Claims 2, 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambasivam et al. (WO. 2016/108041)
Sambasivam is directed to antibiofilm compositions which are provided as a coating on to surfaces of medical devices such as orthopedic implants and catheters (e.g. bulk materials; see instant claim 15) (see abstract and page 2). The coating is to comprise polypyridine N-oxide and its copolymers (see claim 3) (see instant claims 1). It is noted that a polymer, not a copolymer, reads on instant claim 7. Albeit unrecognized by Sambasivam, the discovery of a previously unappreciated property of a prior art composition (e.g. fibrinogen adsorption), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Thus, with regard to instant claims 5 and 6, these claims are directed to the inherent properties as polypyridine N-oxide is a N-oxide polymer/copolymer as required under instant claim 1. See MPEP 2112.


Claims 1, 4-7, 10 and 13,  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (US 2005/0025805).
Heller discloses a composition for reducing adverse inflammation. The composition may be an implant, such as a stent (bulk material; see instant claim 10), comprising a polymer having N-oxide functions (see claim 42) wherein the polymer is polyvinylpyridine-N-oxide (see claims 44 and 45) (see instant claims 1, 4, 7 and 10). Albeit unrecognized by Sambasivam, the discovery of a previously unappreciated property of a prior art composition (e.g. fibrinogen adsorption), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Thus, with regard to instant claims 5 and 6, these claims are directed to the inherent properties as polypyridine N-oxide is a N-oxide polymer/copolymer as required under instant claim 1. See MPEP 2112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, dependent from claim 1, recites the limitation "…wherein the polymer backbone is selected from…".  However, claim 1 does not recite “polymer backbone”. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13, dependent from claim 1, recites “…wherein the substrate is a particle, a biomolecule, a marine device, a delivery vehicle, a hydrogel, a star hydrogel, a microgel, a nanogel, a bulk material, a standalone material or a nanocage.” However, claim 1 limits the substrate “…to be selected from the group consisting of catheters, ear drainage tubes, feeding tubes, glaucoma drainage tubes, hydrocephalous shunts, keratoprosthesis, nerve guidance tubes, tissue adhesives, x-ray guides, artificial joints, artificial heart valves, artificial blood vessels, pacemakers, left ventricular assist devices (LVAD), artery grafts, vascular grafts, stents, intravascular stents, cardiac valves, joint replacements, blood vessel prostheses, skin repair devices, cochlear replacements, contact lenses, artificial ligaments and tendons, dental implants, and tissue scaffolds for regenerative tissue engineering”.  Thus, claim 13 fails to limit the scope of claim 1 as it expands the list of substrates to be coated rather than narrow from the list set forth by claim 1.  The same issue exists for claims 26 and 27.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611